UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6161


CHARLES D. WILLINGHAM,

                      Plaintiff - Appellant,

          v.

G. CRUTCHFIELD, Asst. Supt Programs Staff; LYNN SUMMERS,
Supt of Hoke CI 4320; K. STAND BACK, Asst of Hoke CI 4320;
ROBERT C. LEWIS, Dir O.P.S. of N. Carolina; MEDICAL DEPT.;
MAILROOM STAFF,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:12-cv-00324-RJC)


Submitted:   May 30, 2013                      Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles D. Willingham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles     D.   Willingham      seeks    to    appeal   the        district

court’s   order    dismissing     his    civil      action    under       28    U.S.C.

§ 1915(e)(2)(B)       (2006).    We     dismiss     the    appeal    for       lack   of

jurisdiction because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on   November   21,    2012.     The    notice      of    appeal    was    filed      on

December 26, 2012. *        Because Willingham failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately




      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                        2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3